Exhibit 10.15
THE GREENBRIER COMPANIES, INC.
AGREEMENT CONCERNING INDEMNIFICATION AND RELATED MATTERS
(Directors)
     This Agreement is made as of                     , 200___, by and between
THE GREENBRIER COMPANIES, INC., an Oregon corporation (the “Corporation”), and
                     (the “Director”), a director of the Corporation.
     WHEREAS, it is essential to the Corporation to retain and attract as
directors of the Corporation the most capable persons available and persons who
have significant experience in business, corporate and financial matters; and
     WHEREAS, the Corporation has identified the Director as a person possessing
the background and abilities desired by the Corporation and desires the Director
to serve as a director of the Corporation; and
     WHEREAS, the substantial increase in corporate litigation may, from time to
time, subject directors to burdensome litigation, the risks of which frequently
far outweigh the advantages of serving in such capacity; and
     WHEREAS, in recent times the cost of liability insurance has increased and
the availability of such insurance is, from time to time, severely limited; and
     WHEREAS, the Corporation and the Director recognize that serving as a
director of a corporation at times calls for subjective evaluations and
judgments upon which reasonable persons may differ and that, in that context, it
is anticipated and expected that directors of corporations will and do from time
to time commit actual or alleged errors or omissions in the good faith exercise
of their corporate duties and responsibilities; and
     WHEREAS, it is the express policy of the Corporation to indemnify its
directors to the fullest extent permitted by law; and
     WHEREAS, the Articles of Incorporation of the Corporation permit, and the
Bylaws of the Corporation require, indemnification of the directors of the
Corporation to the fullest extent permitted by law, including but not limited to
the Oregon Business Corporation Act (the “OBCA”), and the OBCA expressly
provides that the indemnification provisions set forth therein are not
exclusive, and thereby contemplates that contracts may be entered into between
the Corporation and its directors with respect to indemnification; and
     WHEREAS, the Corporation and the Director desire to articulate clearly in
contractual form their respective rights and obligations with regard to the
Director’s service on behalf of the Corporation as a director and with regard to
claims for loss, liability, expense or damage which, directly or indirectly, may
arise out of or relate to such service;

 



--------------------------------------------------------------------------------



 



     NOW THEREFORE, the Corporation and the Director agree as follows:
1. Agreement to Serve.
     The Director shall serve as a director of the Corporation for so long as
the Director is duly elected or until the Director tenders a resignation in
writing. This Agreement creates no obligation on either party to continue the
service of the Director for a particular term or any term.
2. Definitions.
     As used in this Agreement:

  (a)   The term “Proceeding” shall include any threatened, pending or completed
action, suit or proceeding, whether brought in the right of the Corporation or
otherwise, and whether of a civil, criminal, administrative or investigative
nature, whether formal or informal, in which the Director may be or may have
been involved as a party, witness or otherwise, by reason of the fact that the
Director is or was a director of the Corporation, or is or was serving at the
request of the Corporation as a director, officer, partner, trustee, manager,
employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, whether or not serving in
such capacity at the time any liability or expense is incurred for which
exculpation, indemnification or reimbursement can be provided under this
Agreement.     (b)   The term “Expenses” includes, without limitation thereto,
expenses of investigations, judicial or administrative proceedings or appeals,
attorney, accountant and other professional fees and disbursements and any
expenses of establishing a right to indemnification under Section 12 of this
Agreement, but shall not include amounts paid in settlement by the Director or
the amount of judgments or fines against the Director.     (c)   References to
“other enterprise” include, without limitation, employee benefit plans;
references to “fines” include, without limitation, any excise taxes assessed on
a person with respect to any employee benefit plan; references to “serving at
the request of the Corporation” include, without limitation, any service as a
director, officer, partner, trustee, manager, employee or agent which imposes
duties on, or involves services by, such director, officer, partner, trustee,
manager, employee or agent with respect to an employee benefit plan, its
participants, or its beneficiaries; and a person who acted in good faith and in
a manner such person reasonably believed to be in the interest of the
participants and beneficiaries of an employee benefit plan shall be deemed to
have acted in a manner “not opposed to the best interests of the Corporation” as
referred to in this Agreement.

2



--------------------------------------------------------------------------------



 



  (d)   References to “the Corporation” shall include, in addition to the
resulting entity, any constituent corporation or other entity (including any
constituent of a constituent) absorbed in a consolidation or merger which, if
its separate existence had continued, would have had power and authority to
indemnify its directors, officers, partners, trustees, managers, employees or
agents, so that any person who is or was a director, officer, partner, trustee,
manager, employee or agent of such constituent entity, or is or was serving at
the request of such constituent entity as a director, officer, partner, trustee,
manager, employee or agent of another corporation, limited liability company,
partnership, joint venture, trust or other enterprise, shall stand in the same
position under this Agreement with respect to the resulting or surviving entity
as such person would have with respect to such constituent entity if its
separate existence had continued.     (e)   For purposes of this Agreement, the
meaning of the phrase “to the fullest extent permitted by law” shall include,
but not be limited to:

  (i)   to the fullest extent authorized or permitted by any amendments to or
replacements of the OBCA adopted after the date of this Agreement that increase
the extent to which a corporation may indemnify or exculpate its directors; and
    (ii)   to the fullest extent permitted by the provision of the OBCA that
authorizes or contemplates additional indemnification by agreement, or the
corresponding provision of any amendment to or replacement of the OBCA.

3. Limitation of Liability
     To the fullest extent permitted by law, the Director shall have no monetary
liability of any kind or nature whatsoever in respect of the Director’s errors
or omissions (or alleged errors or omissions) in serving the Corporation or any
of its subsidiaries, their respective shareholders or any other enterprise at
the request of the Corporation, so long as such errors or omissions (or alleged
errors or omissions), if any, are not shown by clear and convincing evidence to
have involved:

  (i)   any breach of the Director’s duty of loyalty to such entities,
shareholders or enterprises;     (ii)   any act or omission not in good faith or
which involved intentional misconduct or a knowing violation of law;     (iii)  
any transaction from which the Director derived an improper personal benefit;  
  (iv)   any unlawful distribution (including, without limitation, dividends,
stock repurchases and stock redemptions), as defined in the OBCA or, as

3



--------------------------------------------------------------------------------



 



      applicable, in the limited liability company act of the state where the
Company’s subsidiary is organized; or     (v)   profits made from the purchase
and sale by the Director of securities of the Corporation within the meaning of
Section 16(b) of the Securities Exchange Act of 1934, as amended, or similar
provision of any state statutory law or common law.

  (b)   Without limiting the generality of subparagraph (a) above and to the
fullest extent permitted by law, the Director shall have no personal liability
to the Corporation or any of its subsidiaries, their respective shareholders or
any other person claiming derivatively through the Corporation, regardless of
the theory or principle under which such liability may be asserted, for:

  (i)   punitive, exemplary or consequential damages;     (ii)   treble or other
damages computed based upon any multiple of damages actually and directly proved
to have been sustained;     (iii)   fees of attorneys, accountants, expert
witnesses or professional consultants; or     (iv)   civil fines or penalties of
any kind or nature whatsoever.

4. Indemnity in Third Party Proceedings.
     The Corporation shall indemnify the Director in accordance with the
provisions of this Section 4 if the Director was or is a party to, or is
threatened to be made a party to, any Proceeding (other than a Proceeding by or
in the right of the Corporation to procure a judgment in its favor), against all
Expenses, judgments, fines and amounts paid in settlement, actually and
reasonably incurred by the Director in connection with such Proceeding if the
Director acted in good faith and in a manner the Director reasonably believed
was in or not opposed to the best interests of the Corporation, and, with
respect to any criminal action or proceeding, the Director, in addition, had no
reasonable cause to believe that the Director’s conduct was unlawful. However,
the Director shall not be entitled to indemnification under this Section 4 in
connection with any Proceeding charging improper personal benefit to the
Director in which the Director is adjudged liable on the basis that personal
benefit was improperly received by the Director unless and only to the extent
that the court conducting such Proceeding, or any other court of competent
jurisdiction, determines upon application that, despite the adjudication of
liability, the Director is fairly and reasonably entitled to indemnification in
view of all the relevant circumstances.
5. Indemnity in Proceedings by or in the Right of the Corporation.
     The Corporation shall indemnify the Director in accordance with the
provisions of this Section 5 if the Director was or is a party to, or is
threatened to be made a party to, any

4



--------------------------------------------------------------------------------



 



Proceeding by or in the right of the Corporation to procure a judgment in its
favor, against all Expenses actually and reasonably incurred by the Director in
connection with the defense or settlement of such Proceeding if the Director
acted in good faith and in a manner the Director reasonably believed was in or
not opposed to the best interests of the Corporation. However, the Director
shall not be entitled to indemnification under this Section 5 in connection with
any Proceeding in which the Director has been adjudged liable to the Corporation
unless and only to the extent that the court conducting such Proceeding, or any
other court of competent jurisdiction, determines upon application that, despite
the adjudication of liability, the Director is fairly and reasonably entitled to
indemnification in view of all the relevant circumstances.
6. Indemnification of Expenses of Successful Party.
     Notwithstanding any other provisions of this Agreement other than
Section 8, to the extent that the Director has been successful, on the merits or
otherwise, in defense of any Proceeding or in defense of any claim, issue or
matter therein, including the dismissal of an action without prejudice, the
Corporation shall indemnify the Director against all Expenses actually and
reasonably incurred in connection therewith.
7. Additional Indemnification.
     Notwithstanding any limitation in Sections 4, 5 or 6, the Corporation shall
indemnify the Director to the fullest extent permitted by law with respect to
any Proceeding (including a Proceeding by or in the right of the Corporation to
procure a judgment in its favor), against all Expenses, judgments, fines and
amounts paid in settlement, actually and reasonably incurred by the Director in
connection with such Proceeding.
8. Exclusions.
     Notwithstanding any provision in this Agreement, the Corporation shall not
be obligated under this Agreement to make any indemnification in connection with
any claim made against the Director:

  (a)   for which payment is required to be made to or on behalf of the Director
under any insurance policy, except with respect to any excess amount to which
the Director is entitled under this Agreement beyond the amount of payment under
such insurance policy;     (b)   if a court having jurisdiction in the matter
finally determines that such indemnification is not lawful under any applicable
statute or public policy;     (c)   in connection with any Proceeding (or part
of any Proceeding) initiated by the Director, or any Proceeding by the Director
against the Corporation or its directors, officers, employees or other persons
entitled to be indemnified by the Corporation, unless:

5



--------------------------------------------------------------------------------



 



  (i)   the Corporation is expressly required by law to make the
indemnification;     (ii)   the Proceeding was authorized by the Board of
Directors of the Corporation; or     (iii)   the Director initiated the
Proceeding pursuant to Section 12 of this Agreement and the Director is
successful in whole or in part in such Proceeding; or

  (d)   for an accounting of profits made from the purchase and sale by the
Director of securities of the Corporation within the meaning of Section 16(b) of
the Securities Exchange Act of 1934, as amended, or similar provision of any
state statutory law or common law.

9. Advances of Expenses.
     The Corporation shall pay the Expenses incurred by the Director in any
Proceeding (other than a Proceeding brought for an accounting of profits made
from the purchase and sale by the Director of securities of the Corporation
within the meaning of Section 16(b) of the Securities Exchange Act of 1934, as
amended, or similar provision of any state statutory law or common law) in
advance of the final disposition of the Proceeding at the written request of the
Director, if the Director:

  (a)   furnishes the Corporation a written affirmation of the Director’s good
faith belief that the Director is entitled to be indemnified under this
Agreement; and     (b)   furnishes the Corporation a written undertaking to
repay the advance to the extent that it is ultimately determined that the
Director is not entitled to be indemnified by the Corporation. Such undertaking
shall be an unlimited general obligation of the Director but need not be
secured.

     Advances pursuant to this Section 9 shall be made no later than 10 days
after receipt by the Corporation of the affirmation and undertaking described in
Sections 9(a) and 9(b) above, and shall be made without regard to the Director’s
ability to repay the amount advanced and without regard to the Director’s
ultimate entitlement to indemnification under this Agreement. The Corporation
may establish a trust, escrow account or other secured funding source for the
payment of advances made and to be made pursuant to this Section 9 or of other
liability incurred by the Director in connection with any Proceeding.
10. Nonexclusivity and Continuity of Rights.
     The indemnification, advancement of Expenses, and exculpation from
liability provided by this Agreement shall not be deemed exclusive of any other
rights to which the Director may be entitled under any other agreement, any
articles of incorporation, bylaws, or vote of

6



--------------------------------------------------------------------------------



 



shareholders or directors, the OBCA, or otherwise, both as to action in the
Director’s official capacity and as to action in another capacity while holding
such office or occupying such position. The indemnification under this Agreement
shall continue as to the Director even though the Director may have ceased to be
a director of the Corporation or a director, officer, partner, trustee, manager,
employee or agent of an enterprise related to the Corporation and shall inure to
the benefit of the heirs, executors, administrators and personal representatives
of the Director.
11. Procedure Upon Application for Indemnification.
     Any indemnification under Sections 4, 5, 6 or 7 shall be made no later than
45 days after receipt of the written request of the Director, unless a
determination that the Director is not entitled to indemnification under this
Agreement is made within such 45 day period:

  (a)   by the Board of Directors by a majority vote of a quorum consisting of
directors who are not parties to the applicable Proceeding;     (b)   if a
quorum cannot be obtained under paragraph (a) of this Section 11, then by a
majority vote of a committee of the Board of Directors that is (i) duly
designated by the Board of Directors, with the participation of directors who
are parties to the applicable Proceeding and (ii) consists solely of two or more
directors not parties to the applicable Proceeding;     (c)   by independent
legal counsel in a written opinion, which counsel shall be appointed (i) by a
majority vote of the Board of Directors or its committee in the manner
prescribed by paragraph (a) or paragraph (b) of this Section 11, or (ii) if a
quorum of the Board of Directors cannot be obtained under paragraph (a) of this
Section 11 or a committee cannot be designated under paragraph (b) of this
Section 11, then by a majority vote of the full Board of Directors, including
directors who are parties to the applicable Proceeding; or     (d)   by the
shareholders of the Corporation.

12. Enforcement.
     The Director may enforce any right to indemnification, advances or
exculpation provided by this Agreement in any court of competent jurisdiction in
compliance with Section 23 if:

  (a)   the Corporation denies the claim for indemnification, advances or
exculpation, in whole or in part; or     (b)   the Corporation does not dispose
of such claim within the time period required by this Agreement.

7



--------------------------------------------------------------------------------



 



     It shall be a defense to any such enforcement action (other than an action
brought to enforce a claim for advancement of Expenses pursuant to, and in
compliance with, Section 9 of this Agreement) that the Director is not entitled
to indemnification or exculpation under this Agreement. However, except as
provided in Section 13 of this Agreement, the Corporation shall not assert any
defense to an action brought to enforce a claim for advancement of Expenses
pursuant to Section 9 of this Agreement if the Director has tendered to the
Corporation the affirmation and undertaking required thereunder. The burden of
proving by clear and convincing evidence that indemnification or exculpation is
not appropriate shall be on the Corporation. Neither the failure of the
Corporation (including its Board of Directors, a committee thereof, or
independent legal counsel) to have made a determination prior to the
commencement of such action that indemnification or exculpation is proper in the
circumstances because the Director has met the applicable standard of conduct
nor an actual determination by the Corporation (including its Board of
Directors, a committee thereof, or independent legal counsel) that
indemnification or exculpation is improper because the Director has not met such
applicable standard of conduct, shall be asserted as a defense to the action or
create a presumption that the Director is not entitled to indemnification or
exculpation under this Agreement or otherwise. The Director’s expenses incurred
in connection with successfully establishing the Director’s right to
indemnification, advances or exculpation, in whole or in part, in any Proceeding
shall also be paid or reimbursed by the Corporation.
     The termination of any Proceeding by judgment, order, settlement,
conviction or upon a plea of nolo contendere, or its equivalent, shall not, of
itself, create a presumption that:

  (i)   the Director is not entitled to indemnification under Sections 4, 5 or 7
of this Agreement because the Director did not act in good faith and in a manner
which the Director reasonably believed to be in or not opposed to the best
interests of the Corporation, and, with respect to any criminal action or
proceeding, had reasonable cause to believe that the Director’s conduct was
unlawful; or     (ii)   the Director is not entitled to exculpation under
Section 3 of this Agreement.

13. Notification and Defense of Claim.
     As a condition precedent to indemnification under this Agreement, not later
than 30 days after receipt by the Director of notice of the commencement of any
Proceeding the Director shall, if a claim in respect of the Proceeding is to be
made against the Corporation under this Agreement, notify the Corporation in
writing of the commencement of the Proceeding. The failure to properly notify
the Corporation shall not relieve the Corporation from any liability which it
may have to the Director otherwise than under this Agreement. With respect to
any Proceeding as to which the Director so notifies the Corporation of the
commencement:

  (a)   The Corporation shall be entitled to participate in the Proceeding at
its own expense.

8



--------------------------------------------------------------------------------



 



  (b)   Except as otherwise provided in this Section 13, the Corporation may, at
its option and jointly with any other indemnifying party similarly notified and
electing to assume such defense, assume the defense of the Proceeding, with
legal counsel reasonably satisfactory to the Director. The Director shall have
the right to use separate legal counsel in the Proceeding, but the Corporation
shall not be liable to the Director under this Agreement, including Section 9
above, for the fees and expenses of separate legal counsel incurred after notice
from the Corporation of its assumption of the defense, unless (i) the Director
reasonably concludes that there may be a conflict of interest between the
Corporation and the Director in the conduct of the defense of the Proceeding, or
(ii) the Corporation does not use legal counsel to assume the defense of such
Proceeding. The Corporation shall not be entitled to assume the defense of any
Proceeding brought by or on behalf of the Corporation or as to which the
Director has made the conclusion provided for in (i) above.     (c)   If two or
more persons who may be entitled to indemnification from the Corporation,
including the Director, are parties to any Proceeding, the Corporation may
require the Director to use the same legal counsel as the other parties. The
Director shall have the right to use separate legal counsel in the Proceeding,
but the Corporation shall not be liable to the Director under this Agreement,
including Section 9 above, for the fees and expenses of separate legal counsel
incurred after notice from the Corporation of the requirement to use the same
legal counsel as the other parties, unless the Director reasonably concludes
that there may be a conflict of interest between the Director and any of the
other parties required by the Corporation to be represented by the same legal
counsel.     (d)   The Corporation shall not be liable to indemnify the Director
under this Agreement for any amounts paid in settlement of any Proceeding
effected without its written consent, which shall not be unreasonably withheld.
The Director shall permit the Corporation to settle any Proceeding that the
Corporation assumes the defense of, except that the Corporation shall not settle
any action or claim in any manner that would impose any penalty or limitation on
the Director without the Director’s written consent.

14. Partial Indemnification.
     If the Director is entitled under any provision of this Agreement to
indemnification by the Corporation for some or a portion of the Expenses,
judgments, fines or amounts paid in settlement, actually and reasonably incurred
by the Director in connection with such Proceeding, but not, however, for the
total amount thereof, the Corporation shall nevertheless indemnify the Director
for the portion of such Expenses, judgments, fines or amounts paid in settlement
to which the Director is entitled.
15. Interpretation and Scope of Agreement.

9



--------------------------------------------------------------------------------



 



     Nothing in this Agreement shall be interpreted to constitute a contract of
service for any particular period or pursuant to any particular terms or
conditions. The Corporation retains the right, in its discretion, to terminate
the service relationship of the Director, with or without cause, or to alter the
terms and conditions of the Director’s service all without prejudice to any
rights of the Director which may have accrued or vested prior to such action by
the Corporation.
16. Severability.
     If this Agreement or any portion thereof shall be invalidated on any ground
by any court of competent jurisdiction, the remainder of this Agreement shall
continue to be valid and the Corporation shall nevertheless indemnify the
Director as to Expenses, judgments, fines and amounts paid in settlement with
respect to any Proceeding to the fullest extent permitted by any applicable
portion of this Agreement that shall not have been invalidated.
17. Subrogation.
     In the event of payment under this Agreement, the Corporation shall be
subrogated to the extent of such payment to all of the rights of recovery of the
Director. The Director shall execute all documents required and shall do all
acts that may be necessary to secure such rights and to enable the Corporation
effectively to bring suit to enforce such rights.
18. Notices.
     All notices, requests, demands and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given upon
delivery by hand to the party to whom the notice or other communication shall
have been directed, or on the third business day after the date on which it is
mailed by United States mail with first-class postage prepaid, addressed as
follows:

  (a)   If to the Director, to the address indicated on the signature page of
this Agreement.     (b)   If to the Corporation, to         The Greenbrier
Companies, Inc.
One Centerpointe Drive, Suite 200
Lake Oswego, Oregon 97035 USA
Attention: President         With a copy to:         General Counsel
The Greenbrier Companies, Inc.
One Centerpointe Drive, Suite 200

10



--------------------------------------------------------------------------------



 



      Lake Oswego, Oregon 97035 USA

or to any other address as either party may designate to the other in writing.
19. Counterparts.
     This Agreement may be executed in any number of counterparts, each of which
shall constitute the original.
20. Applicable Law.
     This Agreement shall be governed by and construed in accordance with the
internal laws of the state of Oregon without regard to the principles of
conflict of laws.
21. Successors and Assigns.
     This Agreement shall be binding upon the Corporation and its successors and
assigns.
22. Attorney Fees.
     If any suit, action (including, without limitation, any bankruptcy
proceeding) or arbitration is instituted to enforce or interpret any provision
of this Agreement, the prevailing party shall be entitled to recover from the
party not prevailing, in addition to other relief that may be provided by law,
an amount determined reasonable as attorney fees at trial and on any appeal of
such suit or action.
23. Jurisdiction and Venue.
     Each party hereto expressly and irrevocably consents and submits to the
jurisdiction and venue of any state or federal court sitting in Multnomah
County, Oregon, in any action or proceeding arising out of or relating to this
Agreement and agrees that all claims in respect of the action or proceeding may
be heard and determined in such court and to the appellate courts in connection
with any appeal. The parties expressly waive all defenses of lack of personal
jurisdiction, improper venue and forum non-conveniens with respect to such
federal and state courts sitting within Multnomah County, Oregon. The parties
expressly consent to (i) service of process being effected upon them by
certified mail sent to the addresses set forth in this Agreement and (ii) any
final judgment rendered against a party in any action or proceeding being
enforceable in other jurisdictions in any manner provided by law.

11



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first written above.

                  CORPORATION:
THE GREENBRIER COMPANIES, INC.      
DIRECTOR:    
 
               
By:
               
 
 
 
     
 
   
 
               
Title:
               
 
               

12